Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Macklin Todd, on Jan. 12, 2022.
In the claims: 
Claim 1:  in claim 1 after “wherein the crystalline form “,  DELETE: “ comprises” and  INSERT: - - is selected from the group consisting of - -.
In claim 1 line 4 before “Form C”, DELETE: “ or” and INSERT: - - and- - . 
In claim 1 three instances DELETE: “one or more”.
In claim 1 three instances after “XRPD pattern” DELETE: “selected from those”.
In claim 1 line 7 after “about 16.2”, INSERT: - - , about 17.3, about 17.5, - - .
In claim 1 line 9 after “about 5.0,” DELETE:” about 15.2, and about 17.5,” INSERT: - - about 6.2, about 15.2, about 17.5 and about 17.8 - - .
In claim 1 line 12 after “about 16.1,” DELETE:” and about 16.3” and INSERT: - - about 16.3, about 19.3, and about 19.5- - .
Claim 3:  In claim 3 after “wherein said crystalline form is”  INSERT: - - Form A of compound A having- -.

Claim 4:   in claim 4 after “wherein said crystalline form is”  INSERT: - - Form A of compound A having- -.

Claim 8:   in claim 8 after “Form A of compound A”  DELETE: “, having an “ and INSERT: - - having the- -.

In claim 8 DELETE: “ substantially similar to that” and INSERT: - - as- -.
In claim 8 after  Figure 1  INSERT: - - wherein each peak is within +/-  0.2 degrees 2-theta - -.

Claim 12:   in claim 12after “Form B of compound A”  DELETE: “ having an “ and INSERT: - - having the- -.

In claim 12 DELETE: “ substantially similar to that” and INSERT: - - as- -.
In claim 12 after Figure 4  INSERT: - - wherein each peak is within +/-  0.2 degrees 2-theta - -.

Claim 16:   in claim 16 after “Form C of compound A”  DELETE: “ having an “ and INSERT: - - having the- -.

In claim 16 DELETE: “ substantially similar to that” and INSERT: - - as- -.
In claim 16 after Figure 7  INSERT: - - wherein each peak is within +/-  0.2 degrees 2-theta - -.

Claim 28:   in claim 28 after “wherein said crystalline form is”  INSERT: - - Form B of compound A having- -.

Claim 29:   in claim 29 after “wherein said crystalline form is”  INSERT: - - Form B of compound A having- -.

Claim 30:   in claim 30 after “wherein said crystalline form is”  INSERT: - - Form C of compound A having- -.

Claim 31:   in claim 31 after “wherein said crystalline form is”  INSERT: - - Form C of compound A having- -.

DETAILED ACTION
This Office Action is responsive to Applicant's Remarks/After Non-Final rejection, filed October 07, 2021. In view of examiner amendments above, claims 1, 3, 4, 7-8, 11, 
Rejections Withdrawn
The status for each rejection and/or objection in the previous Office Action is set out below.
1.The 35 U.S.C. § 112(b) rejection of claims 3, 4, 8 is withdrawn per amendments to claim to  specify crystalline forms A, B, C of compound A and the characteristics XRDP peaks, and to delete claim terminology “substantially free” and "substantially similar to".
2. The 35 U.S.C.  § 102 rejection of claim 1-3, 17 over US 20170114080  is withdrawn per claim amendments to crystalline forms A, B, C of compound A and the characteristics XRDP peaks.  
3. The 35 U.S.C.  § 103 rejection of claims 1-8, 17 over US 20170114080 is withdrawn per claim amendments per claim amendments to crystalline forms A, B, C of compound A and the characteristics XRDP peaks.  

Allowable Subject Matter
Claims 1, 3, 4, 7, 8, 17, drawn to the elected species, are allowable. Therefore, the search has been expanded to consider additional species encompassed by claims 1, 11, 12, 15-16, 28-34. Claims 11, 12, 15-16, 28-34, previously withdrawn from consideration as pertaining to non-elected species, are rejoined herein and fully examined for patentability. Claims 1, 3, 4, 7-8, 11, 12, 15-17, 28-34 are allowable.
The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations as amended. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed crystalline form A, B and C of compound characterized by are peaks in its XRPD pattern as listed in the claims are  novel and non-obvious over the prior art. 
The closest prior art is over US 20170114080 A1, April 27, 2017 by Fetalvero of record which teaches 2-Amino-5,5-difluoro-4,4-dimethylpentanoic Acid which corresponds to claimed compound A.
The reference does not teach characterization data by X-ray powder diffraction, DCS, unit cell parameters which is the distinct feature of the instantly claimed methods as shown by Applicants in examples of instant disclosure.
Therefore, the prior art neither anticipates nor reasonably makes obvious the claimed invention and therefore, the claimed invention is deemed novel and unobvious over the prior art.
Conclusion
In view of examiner amendment above, claims 1, 3, 4, 7-8, 11, 12, 15-17, 28-34 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA Z MURESAN/Primary Examiner, Art Unit 1622